
	

114 HR 1861 IH: Stop Motorcycle Checkpoint Funding Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1861
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Sensenbrenner (for himself, Mr. Ribble, Mr. Young of Alaska, Mr. Weber of Texas, Mr. Ryan of Wisconsin, Mr. Walberg, Ms. Herrera Beutler, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To stop motorcycle checkpoint funding, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Motorcycle Checkpoint Funding Act. 2.Grant restrictionThe Secretary of Transportation may not provide a grant or any funds to a State, county, town, or township, Indian tribe, municipal or other local government to be used for any program to check helmet usage or create checkpoints for an operator of motorcycle or passenger on a motorcycle.
 3.Motorcycle safetySection 153 of title 23, United States Code, is amended— (1)in the section heading by striking and motorcycle helmets;
 (2)in subsection (a) by striking such fiscal year— and everything that follows through (2) a law and inserting such fiscal year a law; (3)in subsection (b) by striking State laws each place it appears and inserting a State law; and
 (4)in subsection (f) by amending paragraphs (2) and (3) to read as follows:  (2)Second-year grantsA State is eligible for a grant under this section in a fiscal year succeeding the first fiscal year in which a State receives a grant under this section only if the State in the preceding fiscal year had in effect at all times a State law described in subsection (a) and achieved a rate of compliance with such law of not less than 50 percent.
 (3)Third-year grantsA State is eligible for a grant under this section in a fiscal year succeeding the second fiscal year in which a State receives a grant under this section only if the State in the preceding fiscal year had in effect at all times a State law described in subsection (a) and achieved a rate of compliance with such law of not less than 70 percent..
 4.Highway safety programsSection 402(a)(2)(A) of title 23, United States Code, is amended by striking clause (iv) and inserting the following:
			
 (iv)to prevent accidents in order to reduce injuries and deaths resulting from accidents involving motor vehicles and motorcycles;.
		
